Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Previous Rejections
Applicants' arguments, filed 10/10/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under 35 U.S.C. 102(b) as being anticipated by
(Indian journal of chemistry vol. 43B, February 2004, pp.442-446).
The reference teaches a lipid compound wherein R1 and R2 are optionally substituted C1-10 alkyl, E is C(O)O and R3 is optionally substituted C1-C10 alkyl and n=1 which reads on the claimed formula of instant claim 2.


    PNG
    media_image1.png
    719
    926
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 102(b) as being anticipated byDawei et al. (CN 101066924).
Dawei teaches a lipid compound wherein R1 and R2 are optionally substituted C1-10 alkyl, E is C(O)O and R3 is substituted alkyl and n=0 which reads on the claimed formula of instant claim 2.

    PNG
    media_image2.png
    578
    928
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 26-39 are rejected under 35 U.S.C. 103(a) as being

unpatentable over (Indian journal of chemistry vol.43B, February 2004, pp.442-446) or Dawei et al. (CN 101066924)in view of Manoharan et al. (WO 2009/082607 A2).
The teachings of Indian journal and Dawei et al. have been discussed above. The references  do not teach use of nucleic acid or siRNA in a lipid particle as claimed and the modulation of the expression of a target gene in a cell and neutral lipid or lipid particle as claimed.
Manoharan et al. disclose the following at page 29, lines 1-8:
In further related embodiments, the present invention includes a lipid particle comprising one or more of the above lipids of the present invention.  In certain embodiments, the particle further comprises a targeting lipid described in this application, a cationic lipid, a neutral lipid and a lipid capable of reducing particle aggregation,  In one particular embodiment, the lipid particle consists essentially of; (i) a targeting lipid (ii) an amino lipid
(iii) a neutral lipid selected from DSPC, POPC, DOPE, and SM; (iv) cholesterol; and (v) PEG-DMG. PEG-C-DOMG or PEG-DMA, in a molar ratio of about 0.5-50% targeting lipid: 20-60% cationic lipid: 5-25% neutral lipid:25-55% Chol:0.5-15% PEG-DMG or PEG-DMA.
See also claim 16:
16.     A pharmaceutical formulation comprising (i) a targeting lipid of claim 1 or 2; (ii) an cationic lipid;  (iii) a neutral lipid selected from DSPC POPC, DOPE, and SM; (iv) cholesterol; and (v) PEG-DMG, or PEG-DMA, wherein the components are in a molar ratio  of about 0.5-50% targeting lipid: 20-60% cationic Hpid.:5-25% neutral lipid:25-55% Chol:0.5- 15% PEG-DMG or PEG-DMA.
Manoharan et al. disclose a dilinoleyl-containing cationic lipid in Figure 5 
as below:



    PNG
    media_image3.png
    215
    623
    media_image3.png
    Greyscale

Manoharan et al. disclose a lipid targeting moiety at page 22 as reproduced
below:


    PNG
    media_image4.png
    192
    674
    media_image4.png
    Greyscale



Manoharan et al. teaches that the PEG-modified lipid can be PEG-ceramide

conjugates such as PEG-CerC14 or PEG-CerC20. See page 44.

Manoharan et al. teaches a composition comprising a therapeutic siRNA (or antisense or miRNA or ribozyme) and the lipid formulation, wherein the nucleic acid/lipid ratio is about 1-30 wt% or 5-15 wt% and further teach methods of manufacturing/preparing  nucleic acid-lipid particles, for example, by using "extrusion of liposome compositions through a small-pore polycarbonate membrane or an asymmetric ceramic membrane" or by mixing or homogenization. See pages 28, 50-58, 75-80, 84. Example 8 discloses modulation of expression of gene.
It would have been obvious to one of ordinary skill to have utilized neutral lipid, PEG-lipid and nucleic acid into the lipid composition of Indian journal and Dawei  et al. One of ordinary skill would have been motivated to do so because Manoharan et al.  teaches use of PEG-lipids, sterol, cholesterol and neutral lipids in targeting cancer cells. Thus modulation of the expression of a target gene in a cell would have existed as the art teaches treating cancer cells. 
Applicant’s arguments are moot in view of new rejections made above.

Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612